 



EXHIBIT 10-q-1
Summary of Non-Employee Director Compensation and Benefits
Cash Compensation
Effective February 22, 2006, the cash compensation of the non-employee Directors
was set as follows:

  (i)   Base annual retainer of $30,000;     (ii)   Board meeting fee of $1,500
per day if the director attends the meeting in person;     (iii)   Committee
chairmanship annual retainer of $15,000, except that the Chairman of the Audit
Committee shall have an annual retainer of $20,000;     (iv)   Committee
membership annual retainer (not including the chairman) of $7,500 per committee
per member;     (v)   Committee meeting fee of $1,000 for any meeting whether
attended in person or by telephone, whether or not a meeting is held on the same
day as any other Committee or Board meeting; and

The retainers and fees are payable as follows:

  (vi)   Base and Committee chairmanship and membership annual retainers – in
cash quarterly in advance; unless a director elects to take payment in Shares
under the provisions of Section 7 of the Directors Plan, in which case the
director may elect, not later than December 31 of the year preceding the year as
to which the election is applicable; a director electing to take payment in
Shares will be issued his shares on the same date as the cash retainer and
applicable meeting fees are paid to non-electing directors; and     (vii)  
Meeting fees – quarterly in arrears.

Directors are also reimbursed for transportation and other expenses actually
incurred in attending Board and Committee meetings.
In addition, on November 15, 2006, the Board granted to each non-employee
Director then in office a special one-time supplemental cash payment of $30,000,
payable in January 2007, in recognition of their performance and efforts in
assisting and supporting the Company’s phased restructuring strategy over the
past two years.
Equity Compensation
In addition, under the Director’s Stock Plan, upon initial election to the
Board, each non-employee Director shall be granted an option to purchase 40,000
shares of the Corporation’s Common Stock at the closing price per share (the
Fair Market Value) on the date of grant as reported in the Nasdaq reporting
system (or on the next preceding day such stock was traded if it was not traded
on the date of grant). Thereafter, each non-employee Director who has served as
a non-employee Director for at least six (6) months and is elected a director
at, or who was previously elected and continues as a Director after, that Annual
Meeting shall be granted:

 



--------------------------------------------------------------------------------



 



  •   an option to purchase 10,000 shares on the day of the Annual Meeting of
Shareholders (“First Annual Grant”); and

  •   an option to purchase 10,000 shares six (6) months after the First Annual
Grant (“Second Annual Grant”) ;

provided that the Board may, by action taken on or before the day following the
date of any such Annual Meeting, defer the First Annual Grant for up to forty
five (45) days following such Annual Meeting and may defer the Second Annual
Grant up to forty five (45) days before or after the six (6) month anniversary
of the First Annual Grant.
These stock options become exercisable in four (4) approximately equal annual
installments and are exercisable during a Director’s Board service for up to
10 years after the grant date.
A Director who retires from the Board at or after age fifty five (55) or before
age fifty five (55) and with at least five (5) years of Board service may
exercise all remaining stock options granted (whether or not otherwise
exercisable) for up to five (5) years after his or her retirement date (or the
expiration date specified in the option). If a Director dies while serving on
the Board, his or her estate, heirs or legatees (or a permitted assignee) may
exercise all remaining stock options (whether or not otherwise exercisable) for
up to three (3) years after the Director’s date of death (or the expiration date
specified in the option). A Director who becomes disabled or resigns for reasons
of the antitrust laws, compliance with the Corporation’s conflict of interest
policies or other circumstances that the Compensation and Management Development
Committee (the Committee) may determine as serving the best interests of the
Corporation may exercise his or her remaining stock options to the extent
exercisable at the date of termination of his or her Board service for such
period after that date as the Committee may determine (or the expiration date
specified in the option).
If a Change of Control as defined in the Bylaws, all stock options outstanding
under the Directors Stock Plan become fully exercisable (whether or not
otherwise then exercisable) and each such option shall expire at the earlier of
five (5) years from the date of the Change of Control or the expiration date
specified in the option. In all other cases, a Director’s stock options expire
upon termination of his or her Board service.
Deferred Cash Compensation
A Director may elect to defer receipt of all or a portion of his or her
compensation for Board service under the Corporation’s Deferred Compensation
Plan for Directors, Directors Stock Plan or both.
Pursuant to the Deferred Compensation Plan for Directors, a Director may elect
to defer receipt of all or a portion of the cash compensation the Director will
receive beginning January 1 of the year following the year in which such an
election is made.
All amounts so deferred will be payable to the Director at a specified future
time and will be paid either in a lump sum or through a series of periodic
payments in accordance with the Director’s

-2-



--------------------------------------------------------------------------------



 



instructions. Amounts deferred may be invested in a number of benchmark funds at
the Director’s discretion.
An election to defer fee payments may be terminated at any time. However, such
termination will be effective only with respect to fees commencing January 1 of
the year following the year in which the Director’s notice to terminate such
deferral is received by the Corporation.
Deferred Equity Compensation
Under the Directors Stock Plan, a Director may elect each calendar year:

  •   to defer all or any part of his or her cash retainer fees payable during
the following calendar year through receipt of non-forfeitable or restricted
shares of the Corporation’s Common Stock (Restricted Shares), valued at the
closing market price on the date when each payment of retainer fees would
otherwise be made in cash; or

Compensation deferred through receipt of Restricted Shares will not be subject
to federal income tax (under present laws and regulations) until the
restrictions on those shares lapse. The amount of the taxable income a Director
is deemed to receive when the restrictions lapse, however, will be the value of
the shares at that time.
Restricted Shares are subject to forfeiture if the Director ceases to be a
Director prior to his or her normal retirement date under the Board’s retirement
policy (presently age 55 for non-employee Directors) for reasons other than
compliance with antitrust laws or the Corporation’s conflict of interest
policies, death or other circumstances the Board determines not to be adverse to
the Corporation’s best interests. This “risk of forfeiture” is what makes the
Restricted Shares eligible for deferred taxation.
An election form for making an election or elections under either or both of
these Plans is included in the Forms section.
Mileage Reimbursement For Use Of Personal Automobile
For use of your personal automobile in connection with attending meetings of the
Board or Board Committees or other activities incident to Board service, the
Corporation will reimburse Directors at the maximum per mile rate set by the
Internal Revenue Service.

-3-